Title: To George Washington from Timothy Pickering, 16 January 1779
From: Pickering, Timothy
To: Washington, George


Sir,
War Office [Philadelphia] Jany 16. 1779

I have the happiness to inform you that the box, containing the orderly books & some returns, which has been so long missing is found. It was carried to Reading, from whence it was lately brought to this city with Genl Mifflin’s papers. ’tis now at the War Office, & waits your orders.
I am desired by the board to remind your Excellency of their request to know your sentiments relative to the arrearages due the troops for the deficiencies of cloathing. ’tis of importance to satisfy the troops in this regard as soon as possible. A gentleman too is waiting in behalf of two Connecticut regts who expect he will return with the monies due to them. Wherefore the board beg to be favoured with your Excellency’s answer, as soon as your convenience will admit. I have the honor to be your Excellency’s most obedt servant
Tim. Pickering
